 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
       COLLEEN NUTTER,
 8
                             Plaintiff,                  CASE NO. C18-0969RSL
 9
              v.
10                                                       ORDER STRIKING DOCUMENTS
       KANSAS STATE UNIVERSITY, et al.,
11
                             Defendants.
12

13

14
              In July and August 2018, the undersigned determined that the above-captioned matter
15
     was subject to a bar order preventing plaintiff from pursuing pro se any claims arising out of her
16
     1986 withdrawal from Kansas State University. The action was not permitted to proceed, the
17
     Clerk of Court was directed to withhold summons, and the case was terminated.
18
              Since then, plaintiff has filed as array of papers, including legal arguments regarding
19
     res judicata, additional factual statements, an amended complaint, and a letter seeking
20
     advice/information. See Dkt. # 7-9. This cause number has been closed. Neither the Clerk of
21
     Court nor the Court will take any further action on or consider the contents of Dkt. # 7-9.
22

23
              Dated this 5th day of February, 2019.
24
                                                  A
25                                                Robert S. Lasnik
                                                  United States District Judge
26


     ORDER STRIKING DOCUMENTS – 1
